DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 6/28/2022, which has been entered and made of record. Claims 1, 5, 8-9, 11, 13, and 18 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments (Remarks, p. 7-13) with respect to the independent claims 1, 8, 13, and 18, and the dependent claims have been fully considered but they are not persuasive.
Applicant submits “The texel data represents properties (e.g., color and surface properties) of objects in an image (See Iourcha, at paragraph [0007]). The texel data in Iourcha does not identify the pixels as belonging to a same compressed block of pixels. For example, as further recited in paragraph [0042] of Iourcha, some of the textures may be compressed, and some of the textures may be uncompressed. Therefore, the textures (texel data) in Iourcha does not identify the pixels as belonging to a same compressed block of pixels." (Remarks, p. 12). 
The examiner disagrees with Applicant’s premises and conclusion.  
Iourcha teaches “the texture may be organized according to superblocks. A superblock may be a set of 16 8×8 blocks, which is a tile of 32×32 pixels, for a total of 1024 pixels. The index table for the texture may include a table entry for each superblock, . . . Each entry may also include a 4-bit index of the first 8×8 block belonging to the superblock.” (¶57) Further, ¶66 recites “compressed 8×8 blocks of the texture may be packed and cross fetch unit boundaries. The corresponding information, showing that the block uses two fetch units, may be stored in an index table, and a decompressing shader may generate two fetches instead of one for blocks that cross fetch unit boundaries.” In other words, Iourcha teaches an index table having entries identifying a superblock, and information indicating a block belongs to a superblock, and uses two fetch units.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (US 20150019813 A1), and in view of Iourcha et al. (US 20160300320 A1).

Regarding Claim 13, Loh discloses A data processing device (ABS reciting “A system”, Fig. 1) comprising: 
Memory (Fig. 1 showing memory 106, 108), comprising a cache configured to store portions of data (¶22 reciting “the memory hierarchy 104 includes a first level memory 106 and a second level memory 108 (also referred to herein as a "lower-level memory" and a "higher-level memory"). The second level memory 108 may be implemented as, for example, system, or "main", memory, and the first level memory 106 may be utilized as, for example, a cache to store a subset of the data stored in system memory. ”); and 
a processor (Fig. 1 showing processor 102) configured to: 
issue a store instruction to store one of the plurality of portions of data; 
compress the one portion of data; 
(¶29 disclosing a cache control logic, and reciting “ FIG. 2 illustrates an example configuration of cache control logic 200 employed by the memory controller 112 of the processing system of FIG. 1 for implementing a row-based compression scheme for data in the first level memory 106 in accordance with some embodiments.” Further, ¶36 disclosing writing data into the cache and compressing the data, and reciting “If the memory access request . . ., or represents a write request with accompanying write data, . . . or the specified write data (identified in the alternative as write data 256) is provided to the compression logic 214, which compresses the write data 256 using any of a variety of data compression algorithms to generate compressed write data 258.” In addition, ¶22 disclosing the cache storing a subset of the data, and reciting “the first level memory 106 may be utilized as, for example, a cache to store a subset of the data stored in system memory.”) and 
store the compressed one portion of data across multiple lines of the cache. (¶37 disclosing storing the compressed data in the cache, and reciting “The shuffle/compact logic 210 operates to insert the compressed write data 258 into the row 222 by shuffling or shifting the locations of compressed data blocks within the row 222.” ¶46 further disclosing storing the compressed block entries in a page across multiple lines of the cache as shown in Fig. 6, and reciting “ Each page descriptor 606 includes a tag field 608 and a mapping structure 610. The tag field 608 includes an address value or an address range for the corresponding page. The mapping structure 610 maps the data layout of the corresponding page within the first level memory 106. To illustrate, each compressed page may be composed of a set of compressed data blocks, which may be non-contiguously stored in the first level memory 106. Thus, the mapping structure 610 can include a set of block entries 612, with each block entry 612 include a block identifier field 614 to store an address value or other identifier of the corresponding data block . . . , FIG. 6 depicts an example whereby a compressed page 602 (e.g., page 0) is stored in the first level memory 106 as sixty-four compressed data blocks, and thus the page descriptor 606 in the page descriptor table 604 for the stored compressed page has sixty-four block entries 612, each identifying a corresponding one of the sixty-four compressed data blocks.”)
However, Loh does not explicitly disclose the one portion comprising data elements; identifying, via identification information, the data elements as belonging to the one portion of data; storing the compressed data elements using the identification information.
Iourcha teaches “the texture may be organized according to superblocks. A superblock may be a set of 16 8×8 blocks, which is a tile of 32×32 pixels, for a total of 1024 pixels. The index table for the texture may include a table entry for each superblock, . . . Each entry may also include a 4-bit index of the first 8×8 block belonging to the superblock.” (¶57) Further, ¶66 recites “compressed 8×8 blocks of the texture may be packed and cross fetch unit boundaries. The corresponding information, showing that the block uses two fetch units, may be stored in an index table, and a decompressing shader may generate two fetches instead of one for blocks that cross fetch unit boundaries.” In other words, Iourcha teaches a superblock comprising several blocks (corresponding to data elements). The corresponding information stored in an index table, corresponding to identification information, is used for storing the compressed data elements (the blocks).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Loh) to adapt Iourcha’s teachings to have identification information used for storing the compressed data elements. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 14, Loh in view of Iourcha discloses The processing device of claim 13, further comprising an encoder, wherein the processor is configured to control the encoder to compress the one portion of data. (Loh, Fig. 8 showing a compression logic 806. ¶53 reciting “The compression logic 806 may operate to compress data accessed from the memory array 804 and provided to the memory controller 112”)

Regarding Claim 15, Loh in view of Iourcha discloses The processing device of claim 13, further comprising a metadata processor, wherein the processor is configured to control the metadata processor to identify the one portion of data via metadata sent with the instruction. (Loh, ¶46 disclosing a page descriptor 606, corresponding to a metadata. ¶49 disclosing to identify a data block via the page descriptor of a page associated with the requested data, and reciting “In response to the memory access request, at block 704 the memory controller 112 accesses the page descriptor table 604 stored in the first level memory 106 to determine whether the first level memory 106 is storing a compressed version of the page associated with the requested data. In the event there is a hit (i.e., the first level memory 106 stores the sought-after page), at block 706 the memory controller accesses the page descriptor 606 associated with the sought-after page from the page descriptor table 606, and at block 708 the memory controller 112 identifies the location in the first level memory 106 of the compressed data block within the sought-after page. ”)
Claim 1, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 2, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.

Regarding Claim 16, Loh in view of Iourcha discloses The processing device of claim 13, wherein the portions of data are portions of image data corresponding to blocks of pixels. (Iourcha teaches a processing unit, method for decompressing image data from a cache (ABS). Further ¶42 teaches “Cache 340 may store textures in the form of texel data associated with pixels.” Further, ¶63 teaches “ A block may be the smallest decodable unit of a compression format, such as JPEG. For JPEG, the block is an 8×8 pixel tile (with 64 pixels).” The suggestions/motivations would have been the same as that of Claim 13 rejections.)

Regarding Claim 17, Loh in view of Iourcha discloses The processing device of claim 16, wherein the one portion of data is a block of pixels and pixels belonging to the block of pixels (Iourcha teaches the cached data is a block of pixels (¶63).) are identified by metadata sent with the instruction (Loh discloses identifying a block of data by metadata, and reciting ““In response to the memory access request, at block 704 the memory controller 112 accesses the page descriptor table 604 stored in the first level memory 106 to determine whether the first level memory 106 is storing a compressed version of the page associated with the requested data. In the event there is a hit (i.e., the first level memory 106 stores the sought-after page), at block 706 the memory controller accesses the page descriptor 606 associated with the sought-after page from the page descriptor table 606, and at block 708 the memory controller 112 identifies the location in the first level memory 106 of the compressed data block within the sought-after page.” (¶49).), and 
the processor is configured to: 
store the identification information with the block of pixels (Loh, ¶46 reciting “ To facilitate identification of the pages so stored, a portion of the first level memory 106 may be used to store a page descriptor table 604 (or other suitable data structure). The page descriptor table 604 includes a plurality of page descriptors 606, with each page descriptor 606 corresponding to a compressed page 602 stored in the first level memory 106.”); and 
identify, for the pixels belonging to the block of pixels, a cache line in which the pixels are stored. (Loh, ¶49 reciting “ The memory access request can represent, for example, a read access (either for providing data to a data consumer or for evicting data to a higher-level memory), a write request, or a modify request. In response to the memory access request, at block 704 the memory controller 112 accesses the page descriptor table 604 stored in the first level memory 106 to determine whether the first level memory 106 is storing a compressed version of the page associated with the requested data. In the event there is a hit (i.e., the first level memory 106 stores the sought-after page), at block 706 the memory controller accesses the page descriptor 606 associated with the sought-after page from the page descriptor table 606, and at block 708 the memory controller 112 identifies the location in the first level memory 106 of the compressed data block within the sought-after page. As noted above, this location can be represented by a pointer in the pointer field 618 of the block entry 612 associated with the compressed data block (identified by, for example, comparing the address values of the block identifier fields 614 of the block entries 612 with the address value of the memory access request).”)

Regarding Claim 18, Loh in view of Iourcha discloses The processing device of claim 17, wherein the processor is configured to: 
issue a load instruction including a request, from memory, for pixel data for a pixel of the compressed block of pixels, 
identify, via identification information in the load instruction, the pixel and other pixels as belonging to the compressed block of pixels;
send additional requests for pixel data for other pixels which are determined, via pixel block information included with the load instruction, to belong to the compressed pixel block; and 
provide an indication that the request and the additional requests are for pixel data belonging to the compressed block of pixels.
(Loh, ¶49 reciting “The memory access request can represent, for example, a read access (either for providing data to a data consumer or for evicting data to a higher-level memory), . . . . In response to the memory access request, at block 704 the memory controller 112 accesses the page descriptor table 604 stored in the first level memory 106 to determine whether the first level memory 106 is storing a compressed version of the page associated with the requested data. In the event there is a hit (i.e., the first level memory 106 stores the sought-after page), at block 706 the memory controller accesses the page descriptor 606 associated with the sought-after page from the page descriptor table 606, and at block 708 the memory controller 112 identifies the location in the first level memory 106 of the compressed data block within the sought-after page.” In addition, ¶27 reciting “Each page descriptor includes identifying information for the corresponding compressed page, ”
In addition, Iourcha teaches “the texture may be organized according to superblocks. A superblock may be a set of 16 8×8 blocks, which is a tile of 32×32 pixels, for a total of 1024 pixels. The index table for the texture may include a table entry for each superblock, . . . Each entry may also include a 4-bit index of the first 8×8 block belonging to the superblock.” (¶57) Further, ¶66 recites “compressed 8×8 blocks of the texture may be packed and cross fetch unit boundaries. The corresponding information, showing that the block uses two fetch units, may be stored in an index table, and a decompressing shader may generate two fetches instead of one for blocks that cross fetch unit boundaries.” Iourcha teaches “Cache 340 may store textures in the form of texel data associated with pixels.” (¶42) and “ A block may be the smallest decodable unit of a compression format, such as JPEG. For JPEG, the block is an 8×8 pixel tile (with 64 pixels).” (¶63) The suggestions/motivations for combination would have been the same as that of Claim 13 rejections.)

Regarding Claim 19, Loh in view of Iourcha discloses The processing device of claim 18, wherein the processor is configured to: 
determine, via the pixel block information, whether or not pixel data of the compressed block of pixels resides in the cache; (Loh, ¶49 reciting “at block 704 the memory controller 112 accesses the page descriptor table 604 stored in the first level memory 106 to determine whether the first level memory 106 is storing a compressed version of the page associated with the requested data. ” Fig. 7)
when pixel data of the compressed pixel block is determined to reside in the cache, fetch the pixel data stored across the multiple lines of the cache; (Loh, ¶49 reciting “In the event there is a hit (i.e., the first level memory 106 stores the sought-after page), at block 706 the memory controller accesses the page descriptor 606 associated with the sought-after page from the page descriptor table 606, and at block 708 the memory controller 112 identifies the location in the first level memory 106 of the compressed data block within the sought-after page.” Further, ¶50 reciting “ At block 710, the memory controller 112 uses this pointer to access the compressed data block from the identified location of the first level memory 106. ” Fig. 7) and 
when pixel data of the compressed pixel block is determined to not reside in the cache, fetch the pixel data from another portion of memory and storing the pixel data fetched from the other portion of memory across the multiple lines of the cache. (Loh, ¶52 reciting “if the memory controller 112 determines that the requested data is not in the first level memory 106 (i.e., there is a cache miss), at block 722 the memory controller 112 initiates a memory access request to the second level memory 108 to obtain the requested data. The second level memory 108 accesses its memory array to obtain the requested data and provides the requested data to the memory controller 112 as a data block at block 724. The supplied data block is then cached at the first level memory 106 using the same processes described above with respect to a write access.”. Fig. 7)
(In addition, Iourcha teaches “Cache 340 may store textures in the form of texel data associated with pixels.” (¶42) and “ A block may be the smallest decodable unit of a compression format, such as JPEG. For JPEG, the block is an 8×8 pixel tile (with 64 pixels).” (¶63) The suggestions/motivations for combination would have been the same as that of Claim 13 rejections.)

Regarding Claim 20, Loh in view of Iourcha discloses The processing device of claim 13, further comprising a display device configured to display the portions of data. (Iourcha, Fig. 1 showing a display device 114. Further, ¶31 reciting “GPU 104 may process graphics data to generate color and luminance values for each pixel of a frame for display on display device 114.”. The suggestions/motivations would have been the same as that of Claim 13 rejections.)

Claim 3, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.
Claim 4, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 5, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 6, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.

Regarding Claim 7, Loh in view of Iourcha discloses The method of claim 1, further comprising:
decompressing the compressed portions of data; and
displaying the portions of data. (Iourcha, Fig. 1 showing a display device 114. ¶14 reciting “After receiving the compressed version of the block from the cache, the second shader may be configured to decompress the compressed version of the block and then write a decompressed version of the block to the cache. After the decompressed version of the block has been written to the cache, the first shader may be configured to receive the decompressed version of the block from the cache. The first shader may then be configured to process the decompressed version of the block such that it may be applied to a rendered surface for display.” Further, ¶31 reciting “GPU 104 may process graphics data to generate color and luminance values for each pixel of a frame for display on display device 114.”. The suggestions/motivations would have been the same as that of Claim 13 rejections.)

Regarding Claim 8, Loh in view of Iourcha discloses An image data processing method (Loh, ¶49 reciting “FIG. 7 illustrates example method 700 for page-based compression in lower-level memory in accordance with some embodiments. ”), comprising:
issuing a load instruction including a request, from memory, for pixel data corresponding to a pixel of a compressed block of pixels;
identifying, via identification information in the load instruction, the pixel and other pixels as belonging to the compressed block of pixels;
sending additional requests for pixel data for other pixels which are determined, via pixel block information included with the load instruction, to belong to the compressed block of pixels; 
(Loh, ¶49 reciting “The memory access request can represent, for example, a read access (either for providing data to a data consumer or for evicting data to a higher-level memory), . . . . In response to the memory access request, at block 704 the memory controller 112 accesses the page descriptor table 604 stored in the first level memory 106 to determine whether the first level memory 106 is storing a compressed version of the page associated with the requested data. In the event there is a hit (i.e., the first level memory 106 stores the sought-after page), at block 706 the memory controller accesses the page descriptor 606 associated with the sought-after page from the page descriptor table 606, and at block 708 the memory controller 112 identifies the location in the first level memory 106 of the compressed data block within the sought-after page.”) and
fetching pixel data of the compressed pixel block from multiple lines of a cache. (Loh, ¶52 disclosing fetching data of the compressed block, and reciting “if the memory controller 112 determines that the requested data is not in the first level memory 106 (i.e., there is a cache miss), at block 722 the memory controller 112 initiates a memory access request to the second level memory 108 to obtain the requested data. The second level memory 108 accesses its memory array to obtain the requested data and provides the requested data to the memory controller 112 as a data block at block 724. The supplied data block is then cached at the first level memory 106 using the same processes described above with respect to a write access.”. Fig. 7)
(In addition, Iourcha teaches “the texture may be organized according to superblocks. A superblock may be a set of 16 8×8 blocks, which is a tile of 32×32 pixels, for a total of 1024 pixels. The index table for the texture may include a table entry for each superblock, . . . Each entry may also include a 4-bit index of the first 8×8 block belonging to the superblock.” (¶57) Further, ¶66 recites “compressed 8×8 blocks of the texture may be packed and cross fetch unit boundaries. The corresponding information, showing that the block uses two fetch units, may be stored in an index table, and a decompressing shader may generate two fetches instead of one for blocks that cross fetch unit boundaries.”  Iourcha teaches “Cache 340 may store textures in the form of texel data associated with pixels.” (¶42) and “ A block may be the smallest decodable unit of a compression format, such as JPEG. For JPEG, the block is an 8×8 pixel tile (with 64 pixels).” (¶63) The suggestions/motivations for combination would have been the same as that of Claim 13 rejections.)

Regarding Claim 9, Loh in view of Iourcha discloses The method of claim 8, further comprising:
providing an indication, using the identification information, that the request and the additional requests are for pixel data belonging to the compressed pixel block.
(Loh, ¶27 reciting “Each page descriptor includes identifying information for the corresponding compressed page, ” In addition, Iourcha teaches “Cache 340 may store textures in the form of texel data associated with pixels.” (¶42) and “ A block may be the smallest decodable unit of a compression format, such as JPEG. For JPEG, the block is an 8×8 pixel tile (with 64 pixels).” (¶63). ¶66 reciting “compressed 8×8 blocks of the texture may be packed and cross fetch unit boundaries. The corresponding information, showing that the block uses two fetch units, may be stored in an index table, and a decompressing shader may generate two fetches instead of one for blocks that cross fetch unit boundaries.” The suggestions/motivations for combination would have been the same as that of Claim 13 rejections.)

Regarding Claim 10, Loh in view of Iourcha discloses The method of claim 8, further comprising:
determining, via the pixel block information, whether or not any of the pixel data of the compressed pixel block resides in the cache; (Loh, ¶49 reciting “at block 704 the memory controller 112 accesses the page descriptor table 604 stored in the first level memory 106 to determine whether the first level memory 106 is storing a compressed version of the page associated with the requested data. ” Fig. 7)
when any of the pixel data of the compressed pixel block is determined to not reside in the cache, fetching the pixel data from another portion of memory; and
storing the pixel data fetched from the other portion of memory across the multiple lines of the cache.
(Loh, ¶52 reciting “if the memory controller 112 determines that the requested data is not in the first level memory 106 (i.e., there is a cache miss), at block 722 the memory controller 112 initiates a memory access request to the second level memory 108 to obtain the requested data. The second level memory 108 accesses its memory array to obtain the requested data and provides the requested data to the memory controller 112 as a data block at block 724. The supplied data block is then cached at the first level memory 106 using the same processes described above with respect to a write access.”. Fig. 7)
(In addition, Iourcha teaches “Cache 340 may store textures in the form of texel data associated with pixels.” (¶42) and “ A block may be the smallest decodable unit of a compression format, such as JPEG. For JPEG, the block is an 8×8 pixel tile (with 64 pixels).” (¶63) The suggestions/motivations for combination would have been the same as that of Claim 13 rejections.)


Regarding Claim 11, Loh in view of Iourcha discloses The method of claim 8, further comprising:
sending the fetched pixel data to be decompressed; and
providing, using the identification information, an indication that the fetched pixel data is part of the compressed block of pixels; and
decompressing the fetched pixel data.
(Iourcha, ¶66 reciting “compressed 8×8 blocks of the texture may be packed and cross fetch unit boundaries. The corresponding information, showing that the block uses two fetch units, may be stored in an index table, and a decompressing shader may generate two fetches instead of one for blocks that cross fetch unit boundaries.”  Fig. 7. ¶70 reciting “the compressed version of the block may be fetched (e.g., from local or system memory) and stored in the cache (block 745). Fetching the compressed version of the block from system memory may entail fetching the entire compressed texture or some portion of the texture. The cache may be configured to utilize a table which maps the virtual address space of an uncompressed version of the texture to an address space of a compressed version of the texture. The cache and/or second shader may determine the location and size of the compressed version of the block from the table (block 750). The table may also contain additional information, such as the value of the DC coefficient of a compressed version of each block of the texture. After block 750, the compressed version of the block may be conveyed to the second shader from the cache (block 755).” The suggestions/motivations would have been the same as that of Claim 13 rejections.)

Regarding Claim 12, Loh in view of Iourcha discloses The method of claim 8, further comprising displaying the block of pixels on a display device. (Iourcha, Fig. 1 showing a display device 114. ¶31 reciting “GPU 104 may process graphics data to generate color and luminance values for each pixel of a frame for display on display device 114.”. The suggestions/motivations would have been the same as that of Claim 13 rejections.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611